                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


  Nicholas Olson,
                                                   Case No. 19-cv-453-SRN-KMM
                        Plaintiff,

  v.                                                           ORDER

  Thomas Roy, et al.,

                        Defendants.


       The above matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Kate Menendez, dated June 27,

2019. No objections have been filed to that Report and Recommendation in the time

period permitted. Based upon the Report and Recommendation of the Magistrate

Judge, upon all of the files, records, and proceedings herein, the Court now makes

and enters the following Order.

       1.    The June 27, 2019 Report and Recommendation [ECF No. 10] is

             ADOPTED.

       2.    This matter is DISMISSED pursuant to 28 U.S.C. § 1915(e)(2)(B) as

             follows:

             a.     Plaintiff’s claim that the terms of his unconditional release

                    requiring compliance with sex offender treatment is a violation of
                      his constitutional rights is DISMISSED WITHOUT

                      PREJUDICE.

            b.        All other claims are DISMISSED WITH PREJUDICE.

      3.    Plaintiff’s application to proceed in forma pauperis [ECF No. 5] is

            DENIED.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: July 18, 2019                    s/Susan Richard Nelson
                                       SUSAN RICHARD NELSON
                                       United States District Court Judge
